-cv-00171-WFJ-CPT Document 10 Filed 03/12/20 Page 1 of 1 PagelD 36

Ca
U.S. Depart SAT St diane
US. Depart race PROCESS RECEIPT AND RETU

 
   
 
     
 

PLAINTIFF COURT CASE NUMBER

 

 

 

AMADOU WANE bo ATL. Me (iA. (6:20-0v-00171-WEE-CPT
DEFENDANT - a TYPE OF PROCESS F / JO- €V+ /9/-T42
SOKONA DIALLO, et al. 2020FEB 28 PH 4: 4U SUMMONS, COMPLAINT Cet
NAME OF INDIVIDUAL, COMPANY, CORPORATION; iS TPSERFEOR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVEJ LADY MIND HOOKAH _

 

AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)
5280 Caroline Sweet Apt 2203 Houston TX 77004-5887

 

 

 

 

 

 

 
 

 

 

 

 

mt
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW suniberel ‘is Bi '
served with this Form 285-; 1
lan — Number of parties t . Pe ae
13046 RACETRACK RD. #118 schindiece re
TAMPA, FL 33626 earns
Check for service of mS
a wo ee : pm “—
SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING O SERVICE (ta nclude Busines ville Add a!
All Telephone Numbers, and Bstimated Times Available for Service): nae rf
an
Fold 27 15 Foe Fr
Sokona Diallo is agent for the defendant. She is home in the morning and early afternoon. She works at a nigiteh (F386 a
Richmond Avenue, Houston) from 2AM to 6AM. Her Phone: (346) 446-0147. Nm
rn
j = cn
Hw. a> >
Signature of Attorney other Originalor requesting service on behalf of: PLAINTIFF TELEPHONE NUMBER a DATE
CI DEFENDANT —| 813-343-0438 01 302020
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO )NOT WRITE BELOW THIS LINE
l acknowledge receipt for the tota)_ | Tota] Process | District of District to Signature4f zed USMS Deputy oj Clerk p~ Date
number of process indicated. “| Origin Serve ee Le 72 oe
(Sign only for USM 285 if more ‘ £ )
than one USM 285 ts submitted) 3 nol X wert] be 4 Ve he ee 3

 

 

 

 

 

 

 

 

’ Phereby certify and return that id have personally served 1 have legal evidence of service, C] have executed as shown in “Remarks”, the process described
on the individual , company, co tio, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below

(CC) [hereby certify and return that | am unable to locate the individual, company, corporation, etc aamed above (See remarks below)

Name and litle of individual served (if not shown ahave)——__ —_— [1 A person of suitable age and discretion
. then residing in defendant's usual place
vv <n ‘VG NL nt j ahibode

Address (complete only different than shdwn above) Date Time

“ee CL] am
L445 fue Je SF, CR Ht op pod Azer [36 EW om
fIE“S TEX / ™D ‘g / ia ot Signa’ U.S/Marshal or Deputy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

aa¢y

Service Fee Total Mileage Charges| Forwarding Fee | Total Charges | Advance Deposits | Amount owed to U.S. Marshal* -
é : > including endeavors) _ (Amount of Refund")
2 WO g q Oo 0

CSL nA se °

REMARKS: Acc ae Pplande-e SVC pe rn ee ee

|. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED

2. USMS RECORD

3, NOTICE OF SERVICE
4. BILLING STATEMENT®: To be returned to the U.S. Marshal with payment,

if any amount is owed, Please remit promptly payable to U.S. Marshal Form USM-285
5. ACKNOWLEDGMENT OF RECEIPT Rev. 11 13
